The defendant never moved to suppress his confession as illegally obtained prior to knowingly, intelligently and voluntarily entering a plea of guilty to assault in the first degree. Consequently, his guilty plea precludes judicial review of this issue (see, People v Nicholson, 11 NY2d 1067; People v Thomas, 74 AD2d 317, 321, affd 53 NY2d 338; People v Blim, 61 AD2d 876, 877; People v Rivera, 50 AD2d 805). A review of the record on appeal and the plea bargain negotiated by defense counsel belies the defendant’s claim that he was deprived of effective assistance of counsel. Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.